 1
                                                                                 JS-6
 2

 3

 4

 5

 6

 7

 8                           UNITED STATES DISTRICT COURT
 9                          CENTRAL DISTRICT OF CALIFORNIA
10

11

12   JAMES SHAYLER,                                  Case No.: 2:19-cv-02368-R-JPR
13                                                   Hon. Manuel Real
                                    Plaintiff,
14   vs.                                             ORDER FOR DISMISSAL WITH
                                                     PREJUDICE
15   ALBERT P. VERA, Trustee of the
     Ursula Vera 2010 Revocable Family
16   Trust, Established July 29, 2010; and           Action Filed: August 16, 2018
     Does 1-10,                                      Trial Date: TBD
17
                                Defendant.
18

19

20         Pursuant to Fed. R. Civ. P. 41, the Court, having considered the documents before
21   it, and being fully advised finds as follows:
22         IT IS ORDERED THAT:

23         Plaintiff James Shayler’s (“Plaintiff”) entire action is dismissed with prejudice,
24   including all claims stated against Defendant Albert P. Vera, Trustee of the Ursula Vera
25   2010 Revocable Family Trust, Established July 29, 2010 (“Defendant”).
26
     Dated: July 18, 2019
27                                                         Hon.
                                                           H on. R
                                                                 R.. G
                                                                     Gary
                                                                       ary
                                                                         y Klausner
                                                           Judge,
                                                             d United States Court
28                                                         Central District of California
                                              1
                              ORDER FOR DISMISSAL WITH PREJUDICE
